Petition for Writ of Mandamus Denied; Supplemental and Concurring
Memorandum Opinions filed February 3, 2015.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00875-CV



                      IN RE WILMA REYNOLDS, Relator


                           ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               300th District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 48170

                 CONCURRING MEMORANDUM OPINION

      I agree that mandamus relief should be denied. I write separately, however,
to emphasize the Texas Legislature has provided clearly that the gamesmanship
that appears to be at play in this matter need not be tolerated.
      Pursuant to section 30.016(d) of the Texas Civil Practice and Remedies
Code, mandamus relief is not available to review the denial of a tertiary recusal
motion. Tex. Civ. Prac. & Rem. Code § 30.016(d). A “‘tertiary recusal motion’
means a third or subsequent motion for recusal or disqualification filed against a
district court . . . by the same party in a case.” Id. § 30.016(a). The statute does not
permit a party to start over in its count by invoking a different rule or statute
governing the identity of the presiding judge. The objection to an assignment of an
unelected judge provided in the Government Code is in the nature of a motion to
recuse or disqualify. Mitchell Energy Corp. v. Ashworth, 943 S.W.2d 436, 440
(Tex. 1997) (“Section 74.053 clearly is intended to give parties the right to veto the
assignment of certain former judges.”); see also Tex. Gov’t Code § 74.053. Surely
the Legislature did not intend to give parties more protection against certain former
judges than those whose impartiality might reasonably be questioned.

      I would find that Ms. Reynolds’ motions were subject to CPRC 30.016,
none of Judge Walker’s rulings denying motions to recuse or disqualify is subject
to mandamus relief, and the imposition of sanctions under 30.016(c) was not an
abuse of discretion for which mandamus relief would lie.




                                        /s/       Martha Hill Jamison
                                                  Justice


Panel consists of Justices Boyce, Jamison, and Donovan (Donovan, J., majority).
                                              2